51 N.Y.2d 781 (1980)
Margie Whitehead, Appellant,
v.
State of New York, Department of Mental Hygiene, et al., Respondents.
Court of Appeals of the State of New York.
Argued September 3, 1980.
Decided October 7, 1980.
Alan J. Azzara and Edwin Jacobson for appellant.
Robert Abrams, Attorney-General (Robert A. Forte and Shirley Adelson Siegel of counsel), for respondents.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER.
Order affirmed, with costs, for reasons stated in the memorandum at the Appellate Division (71 AD2d 653).